Dismissed and Opinion Filed February 5, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01117-CV

                            KENNY KIRBY, Appellant
                                      V.
                       EDWARD MIER-JEDRZEJOWICZ, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03458-E

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated September 2, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated September 2, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated September 18, 2014, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant
had been found to be entitled to proceed without payment of costs. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




141117F.P05                                         /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KENNY KIRBY, Appellant                             On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-14-01117-CV        V.                       Trial Court Cause No. CC-13-03458-E.
                                                   Opinion delivered by Justice Whitehill.
EDWARD MIER-JEDRZEJOWICZ,                          Justices Francis and Lang-Miers
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee EDWARD MIER-JEDRZEJOWICZ recover his costs of
this appeal from appellant KENNY KIRBY.


Judgment entered February 5, 2015.




                                             –3–